 

 

Case 7:19-mj-03145 Document 1 Filed on 12/23/19 in TXSD Page 1 of 1

~ \

AO 91 (Rev 8/01) | Criminal Complaint

 

. . . igice Distt ie Cour

United States District Court

SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

DEC 2 3 2019

 

 

Davicl J. Bradley, Clerk

UNITED STATES OF AMERICA
V. CRIMINAL COMPLAINT

Christian Antonio Campos-Jimenez

Case Number: M-19-3145 -M

IAE YOB: 1981
El Salvador
(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my
knowledge and belief. On or about December 22, 2019 in Hidalgo County, in

the Southern District of Texas
(Track Statutory Language of Offense)

being then and there an alien who had previously been deported from the United States to El Salvador in pursuance of law, and
thereafter was found near Havana, Texas, within the Southern District of Texas, the Attorney General of the United States and/or the

Secretary of Homeland Security, not theretofore having consented to a reapplication by the defendant for admission into the United
States; .

in violation of Title 8 United States Code, Section(s) 1326 (Felony)
I further state that I am a(n) Border Patrol Agent_ and that this complaint is based on the
following facts:

 

Christian Antonio Campos-Jimenez was encountered by Border Patrol Agents near Havana, Texas on December 22, 2019. The
investigating agent established that the defendant was an undocumented alien and requested record checks. The defendant claims to
have illegally entered the United States on December 22, 2019, near Hidalgo, Texas. Record checks revealed the defendant was
formally deported/excluded from the United States on October 14, 2019, through Alexandria, Louisiana. Prior to
deportation/exclusion the defendant was instructed not to return to the United States without permission from the U.S. Attorney
General and/or the Secretary of Homeland Security. On September 19, 2019 the defendant was convicted of 8 USC 1326 Reentry of
Deported Aliens and sentenced to time served and one (1) year supervised release term.

 

Continued on the attached sheet and made a part of this complaint: [_]Yes [ x]Ne
Complaint authorized by AUSA _LavtA Gaecia fA‘ A K (lL 2

Signature of Complainant
Sworn to before me and subscribed in my presence, Jon Cha

 

. Printed Natne of Complainant
December 23, 2019 3) YE por rinted Name of Complainan

ne, " C9
Perer E. Ormsby ,_ U.S. Magistrate Judge : CeO

Name and Title of Judicial Officer fx of Judicial Officer
